Citation Nr: 1628314	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-31 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and S.P.


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's service-connected posttraumatic stress disorder (PTSD) prevents him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

A request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009); see also 38 C.F.R. § 3.156(b).  If the claimant or the evidence reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  Id.  

The Veteran contends that he is unable to secure or follow substantially gainful employment due to his service-connected PTSD.  

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

VA has rated the Veteran's PTSD as 70 percent disabling since April 2011.  Therefore, pursuant to 38 C.F.R. § 4.16(a), the schedular percentage criteria for a TDIU are met. 

Thus, the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his PTSD.  

The evidence regarding employability consists of an August 2011 VA compensation examiner's report; an August 2015 private psychosocial assessment and employability evaluation; an October 2015 statement from the Veteran's VA psychotherapist; and the Veteran's 2016 testimony before the undersigned.  

The VA examiner opined that the Veteran met the rating criteria to support a 70 percent disability evaluation, i.e., occupational and social impairment in most areas.  38 C.F.R. § 4.125, Diagnostic Code 9411.  The examiner further noted that the Veteran's "depression and chronic pain are further diminishing his functioning in most areas of his life ... and is limited in the amount of work he can tolerate."  The examiner then said the Veteran is working "part-time" and "has a history of successful full-time employment in setting where he is afforded significant autonomy and solitude."  The examiner found he "would have difficulty functioning in an environment that was high-stress or required significant interaction with the public."  His current symptoms "stem largely from his inability to perform many activities due to chronic pain."  Indeed, "his current severe back pain may indeed result in an inability to perform the physical occupational tasks required to maintain substantially gainful employment."  The RO, citing this opinion, denied a TDIU.

Dr. E.T., a licensed psychologist, evaluated the Veteran in 2015.  She found that "in spite of his ongoing therapy at [the] Battle Creek [VA facility] where he does have a good rapport with his therapist," his symptoms are "very debilitating."  Moreover, "based on his education, training, past work experience and current level of symptoms, it is my professional opinion that he is not a viable rehabilitation candidate, nor is he capable of sustaining substantial, gainful work activity.  He is unemployable due to his PTSD."  Dr. E.T. cited the Veteran's strained interpersonal relationships, difficulty sleeping, hypervigilance, and intrusive thoughts among the reasons for her opinion.

J.H., the Veteran's VA psychotherapist since 2007, discussed the symptomatology of the Veteran's PTSD, echoing the findings of Dr. E.T.  J.H. commended the Veteran's "commitment to treatment," but noted his issues "appear to be severe, chronic, and very resistant to change."  Accordingly, she found that his "mental health would be negatively affected by any attempt to rejoin the workforce."

In addition to the aforementioned opinions, the Veteran, in his testimony and other statements contained in the claims folder, clarified that he does not have a back disability.  He even submitted a VA treatment record to corroborate this statement.  He noted that he had transitory pain during his 2011 VA examination and disagreed with the examiner's inclusion of his back symptoms in the TDIU opinion.

The Board notes the claims folder does not contain the vast majority of the Veteran's VA psychological treatment records.  The Board could order further inquiry.  However, the Board is satisfied based on the foregoing evidence that, at a minimum, equipoise has been reached regarding the question of the Veteran's employability.  Therefore, the Board, applying the benefit of the doubt rule, grants a TDIU.  


ORDER

A TDIU is granted. 

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


